DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, 12 & 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Marty et al. (U.S. Publication Number 2003/0073518).
Referring to claim 1, Marty et al. discloses capturing a first data stream in regard to the performance on a first device (capturing data regarding a player’s directional forces on a sensor chip with a microprocessor during a basketball performance (paragraph 0101), capturing a second data stream in regard to the performance on a second device (capturing video frame data of the basketball performance using right camera 165, Fig. 3 and paragraph 0095), uploading a first video of the first data stream to a correlation device (video frame data from left camera 165 showing the trajectory of the ball, indicating the player’s directional forces is stored on the trajectory and analysis device and paragraph 0095), uploading a second video of the second data stream to the correlation device (video frame data of the basketball performance from right camera 165 is stored on the trajectory and analysis and paragraph 0095), using machine vision on the correlation device, extracting first performance data from the first video, and extracting second performance data from the second video (the trajectory and analysis device uses machine vision to extract data from the video frame data captured by left and right cameras 165 and paragraph 0093), associating the first performance data with the second performance data to create correlated performance data on the correlation device (using the data extracted by the machine vision system from left and right cameras 165 feedback information including trajectory parameters is determined on the trajectory and analysis device and paragraphs 0093 & 0102), and enabling access to the correlated performance data to authorized users on the correlation device (a coach is given access to the feedback information from the trajectory and analysis device using a visual display tablet 155, Fig. 3 and paragraph 0108).
Referring to claim 2, Marty et al. discloses wherein at least one of the first data stream and the second data stream comprises a video of the performance (video frame data of the basketball performance using right camera 165 is a video of the basketball performance, figure 3 and paragraphs 0095).
Referring to claim 3, Marty et al. discloses wherein at least one of the first data stream and the second data stream comprises telemetry in regard to objects with which the user interacts during the performance (data regarding a player’s directional forces includes the directional forces on an object being launched, such as a ball, during a basketball performance and paragraph 0101).
Referring to claim 4, Marty et al. discloses wherein at least one of the first data stream and the second data stream comprises physiological data in regard to the user during the performance (data regarding a player’s directional forces includes the directional forces from the player on an object being launched, as well as data regarding the player’s jump during a basketball performance and paragraph 0101).
Referring to claim 6, Marty et al. discloses wherein at least one of the first data stream and the second data stream comprises at least one of ball speed, ball rotation, and ball trajectory (data regarding a player’s directional forces includes the directional forces on an object being launched, such as a ball, may include the balls trajectory during a basketball performance and paragraph 0101).
Referring to claim 7, Marty et al. discloses a method for capturing performance data in regard to a performance of a user (a trajectory and analysis device to capture information used to improve a user’s performance and paragraphs 0047 & 0093), the method comprising the steps of: displaying a first data stream in regard to the performance on a first device (trajectory data (first data stream) is captured and may be displayed on visual display tablet 155 (first device) regarding a basketball performance, figure 3 and paragraphs 0093, 0095 & 0108), capturing in a first video the display of the first data stream (trajectory data is captured via camera 165 as video frame data during the basketball performance and paragraph 0095), uploading the first video to a correlation device (video frame data of the basketball performance from cameras 165 is stored on the trajectory and analysis device and paragraph 0095), using machine vision on the correlation device, extracting first performance data from the first video (the trajectory and analysis device uses machine vision to extract data from the video frame data captured by cameras 165 to generate feedback data and paragraph 0093), and enabling access to the first performance data to authorized users on the correlation device (a coach is given access to the feedback information from the trajectory and analysis device using a visual display tablet 155, figure 3 and paragraph 0108).
Referring to claim 8, Marty et al. discloses wherein the first data stream comprises telemetry in regard to objects with which the user interacts during the performance (trajectory data includes the trajectory of a ball once the player has interacted with it during a basketball performance, figure 3, and paragraphs 0093 & 0095)	.
Referring to claim 11, Marty et al. discloses wherein the first data stream comprises at least one of ball speed, ball rotation, and ball trajectory (trajectory data includes the trajectory of a ball once a player has interacted with it during a basketball performance, figure 3 and paragraphs 0093 & 0095).
Referring to claim 12, Marty et al. discloses a method for capturing performance data in regard to a performance of a user (a trajectory and analysis device to capture information used to improve a user’s performance and paragraphs 0047 & 0093), the method comprising the steps of: displaying a first data stream in regard to the performance on a first device (trajectory data (first data stream) is captured and may be displayed on visual display tablet 155 (first device) regarding a basketball performance, figure 3 and paragraphs 0093, 0095 & 0108), capturing in a first video the display of the first data stream (trajectory data is captured via cameras 165 as video frame data during the basketball performance and paragraph 0095), using machine vision, extracting first performance data from the first video (the trajectory and analysis device uses machine vision to extract data from the video frame data captured by cameras 165 to generate feedback data and paragraph 0093), uploading the first performance data to a PVI server (feedback data from as session may be stored on a trajectory detection system component 150 & paragraph 0110), and enabling access to the first performance data to authorized users on the PVI server (a coach is given access to the feedback information from the trajectory and analysis device, including the trajectory detection system component 150, using a visual display tablet 155, figure 3 and paragraphs 0180 & 0110).
Referring to claim 14, Marty et al. discloses wherein the first data stream comprises educational data in regard to the user (trajectory data may be used to educate the user on current basketball performance and help to improve the basketball performance and paragraph 0093). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Vitolo eta l. (U.S. Publication Number 2008/0188353).
As per claim 5, MARTY discloses the method of claim 1. MARTY fails to disclose wherein at least one of the first data stream and the second data stream comprises at least one of bat speed, bat arc, and bat angle. VITOLO discloses wherein at least one of the first data stream and the second data stream comprises at least one of bat speed, bat arc, and bat angle (a system to measure the athletic ability of a baseball hitter may include data streams comprised of athletic parameters including bat speed, barrel angle at contact, or swing path; paragraph [0107] including “Hitting Athletic Parameters” table). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for correlating performance of MARTY to include wherein at least one of the first data stream and the second data stream comprises at least one of bat speed, bat arc, and bat angle, as taught by VITOLO, in order to provide a method of analyzing player performance in a variety of sporting and athletic events to make the method more versatile.
As per claim 9, MARTY discloses the method of claim 7. MARTY fails to disclose wherein the first data stream comprises physiological data in regard to the user during the performance. VITOLO discloses wherein the first data stream comprises physiological data in regard to the user during the performance (athletic parameters to be measured include weight shift and hip rotation during a performance; paragraph [0107] including “Hitting Athletic Parameters” table). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of capturing performance data of MARTY to include wherein the first data stream comprises physiological data in regard to the user during the performance, as taught by VITOLO, in order to provide a more detailed insight into individual performance parameters in order to allow the best chance for the user to improve their performance.
As per claim 10, MARTY discloses the method of claim 7. MARTY fails to disclose wherein the first data stream comprises at least one of bat speed, bat arc, and bat angle. VITOLO discloses wherein the first data stream comprises at least one of bat speed, bat arc, and bat angle (a system to measure the athletic ability of a baseball hitter may include data streams comprised of athletic parameters including bat speed, barrel angle at contact, or swing path; paragraph [0107] including “Hitting Athletic Parameters” table). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of capturing performance data of MARTY to include wherein the first data stream comprises at least one of bat speed, bat arc, and bat angle, as taught by VITOLO, in order to provide a method of analyzing player performance in a variety of sporting and athletic events to make the method more versatile.
As per claim 13, MARTY discloses the method of claim 12. MARTY fails to disclose wherein the first data stream comprises physiological data in regard to the user. VITOLO discloses wherein the first data stream comprises physiological data in regard to the user (athletic parameters to be measured include weight shift and hip rotation; paragraph (0107) including “Hitting Athletic Parameters” table). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of capturing performance data of MARTY to include wherein the first data stream comprises physiological data in regard to the user, as taught by VITOLO, in order to provide a more detailed insight into individual performance parameters in order to allow the best chance for the user to improve their performance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715